Citation Nr: 1730096	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-23 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine (neck) disability


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to May 1955.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO denied service connection for a neck disability and posttraumatic stress disorder (PTSD).  In March 2011, the Veteran filed a notice of disagreement (NOD) with that rating decision.  A statement of the case (SOC) was issued in June 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2013. 

In June 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In August 2016, the Board denied the claim for service connection for PTSD and remanded the claim for service connection for a neck disability to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action.  After accomplishing further action, , the AMC continued to deny the claim (as reflected in a May 2017 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  
Although the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.

Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though it will, regrettably, further delay an appellate decision on this matter.

In the August 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo  VA examination to  obtain an opinion addressing the nature and etiology of the Veteran's neck disability.  An April 2017 VA examination report reflects that the examiner reviewed the Veteran's claims file and opined that it was likely that the Veteran had his claimed motor vehicle accident (MVA) as described.  However, the examiner noted that the Veteran denied any symptoms for three years after the accident and that there were no records showing earlier treatment.  The examiner explained that "if the Veteran had any chronic neck condition related to his MVA or service, it would be expected that he have some symptoms that would have caused him to see a [doctor] at the time of the incident and be placed on some limited duty."  Further, the examiner stated that the Veteran had degenerative joint disease (DJD) and stenosis of his neck, which was common with age and did not require a major injury early in life to develop, as it was present in over 70 percent of people.  For these reasons, the examiner opined that it was less likely than not that the Veteran's neck disability was a result of or due to his MVA, or otherwise related to service.

In June 2017, the Veteran submitted a letter explaining that, during service, he was taught to never go to sickbay for any reason because "you just suck it up" and never complained.  Thus, he stated this was the reason he never sought treatment after his MVA during service.  He stated that a few days or a week after the MVA he started experiencing severe headaches on the right side of his head, which later turned into severe migraines in the area of his 5th and 6th cervical.  He explained that he did not know about whiplash until a year and half after the MVA when he met his future father-in-law Dr. C.L.H., who was a chiropractor.  He told the Veteran that he had a serious neck condition, and shortly thereafter, the Veteran sought chiropractic treatment.  The Veteran explained that there were no records of his treatments because California law only required that records be kept for seven years, and he saw the chiropractor between 1957 and 1960.  

The Board notes that the June 2017 statement from the Veteran was submitted prior to the July 2017 certification of the claim to the Board, and was submitted without a waiver of initial RO consideration. Furthermore, the statement directly addresses the April 2017 VA examiner's opinion noting the lack of symptoms and treatment directly after the in-service MVA.  As such, this evidence should be considered by the AOJ in the adjudication of this claim.

Additionally, this evidence should be addressed by the April 2017 VA examiner.  The Board notes that the fact that the Veteran was not treated or diagnosed for a neck disability during service is not dispositive evidence, and cannot be used alone, to conclude that he did not have a neck disability during service and that his current neck disability is not related to his MVA.

Accordingly, the AOJ should obtain an addendum opinion from the April 2017 VA examiner, or if necessary, from another appropriate physician based on claims file review, (if possible) addressing the etiology of diagnosed neck disabilities.  The AOJ should only arrange for further examination of the Veteran, by an appropriate physician, if one is deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to undertaking action responsive to the above, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes no VA treatment records.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ inquire as to whether the Veteran has recently begun VA treatment and, if so, obtain and associate any such records with his claims file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal ,explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b) (West 2014); but see 38 U.S.C.A. § 5103 (b) (3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records, to include chiropractor records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to associate with the Veteran's  electronic claims file all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.    As appropriate, follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file.

2.  Send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, records of private (non-VA) treatment, to include chiropractor records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claims within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the April 2017 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination, by an appropriate physician, if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

With respect to each diagnosed cervical spine (neck) disability currently present or present at any point pertinent to the current claim, (even if now asymptomatic or resolved)), the physician  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) the disability (a) had its onset during service; (b) if arthritis, was manifested within one year of the Veteran's separation from active service; or (c) is otherwise medically related to service, to include his in-service MVA. 

In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, to specifically include the Veteran's service treatment records. 

The physician should also consider and discuss all lay assertions, to include the Veteran's contentions that, a few days after the MVA he started experiencing headaches and severe migraines, and that he sought chiropractic treatment for his neck condition in 1957, as well as his assertions as to nature, onset, and continuity of symptoms.  
  
Notably, the lack of medical treatment or diagnosis of a neck disability during service should not, alone, form the basis for an opinion that a  neck disability did not result from the in-service MVA. In this regard, the physician is advised that the Veteran is competent to report his symptoms and history, and his assertions in this regard should be considering in formulating requested opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016)


